Citation Nr: 1031065	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The service separation document indicates that the Veteran served 
on active duty from December 1943 to February 1946.  Other 
references in the record point to a date in November 1943, when 
the Veteran entered onto active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

This appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran alleges that while serving on active duty in combat 
he was exposed to weapons fire and that he developed hearing loss 
and tinnitus as a result.  To date, he has been afforded two VA 
audiological examinations in an effort to ascertain whether 
inservice acoustic trauma led to the onset of his bilateral 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 and 
tinnitus, but neither examiner was able to form an opinion as to 
the nexus of the claimed disorders to military service or 
acoustic trauma therein.  In fact, each VA examiner concluded 
that a nexus opinion could not be offered without resort to 
speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of 
Appeals for Veterans Claims (Court) held that, when a VA medical 
examiner states no conclusion as to etiology or diagnosis can be 
reached without resorting to speculation, it must be clear, from 
either the examiner's statements or the Board's decision, that 
the examiner has considered "all procurable and assembled data," 
by obtaining all tests and records that might reasonably 
illuminate the medical analysis; and when the record leaves the 
issue in doubt, it is the Board's duty to remand for further 
development.  The Court further indicated there must be some 
assurance that VA exhausted all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion, and the examiner must explain the basis for such an 
opinion that he cannot comment conclusively.  The Court 
recognized, however, there will be times when this requested 
opinion simply cannot be provided - such as when it cannot be 
determined from current medical knowledge that a specific 
inservice injury or disease can possibly cause the claimed 
condition or that the actual cause cannot be selected from 
multiple potential causes.

Here, the Veteran cites Jones for the proposition that medical 
evidence that is too speculative to establish nexus is also 
insufficient to establish a lack of nexus, which actually was a 
restatement of the Court's opinion in McClendon v. Nicholson, 20 
Vet. App. 79, 85 (2006).  Also, Jones is cited for the purpose of 
establishing a basis for an additional VA examination in order to 
clarify the nature of the relationship between the claimed 
auditory disorders and military service involving documented 
acoustic trauma.  

The Board finds that the mere speculation language of the 
opinions of the VA examiners in March 2009 and January 2010 to be 
insufficient and that, pursuant to Jones, supra, remand of this 
matter to the AMC for an additional VA examination and nexus 
opinion by a different examiner is required.  

Accordingly, this case is REMANDED for the following actions:

(Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c0 92009).  
Expedited handling is requested.)

1.  Obtain all records of VA medical 
treatment, not already on file, which were 
compiled at VA facilities since October 
2008.  

2.  Thereafter, afford the Veteran a VA 
medical examination by a VA clinician who 
has not previously evaluated or treated 
him, in order to ascertain the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  Such examination should 
entail the taking of a complete medical 
history, as well as the conduct of a 
clinical examination and any diagnostic 
testing deemed necessary by the examiner.  
The claims folder in its entirety is to be 
furnished to the VA examiner and the report 
of such examination should include a 
statement by the VA examiner that the 
claims folder was received and reviewed.

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the VA examiner is requested to 
address the following questions, providing 
a rationale for each opinion offered:

(a)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran suffers from hearing loss 
and/or tinnitus of either ear that 
originated during his period of military 
service or is attributable to any event 
thereof, including documented inservice 
acoustic trauma?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that a sensorineural hearing loss of either 
ear was present to a degree of 10 percent 
or more within the one-year period 
immediately following the Veteran's service 
discharge in February 1946?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim; less likely weighs 
against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort 
to speculation, the examiner should so 
indicate in the prepared examination report 
and the reasons why.

3.  Lastly, readjudicate the Veteran's 
claims for service connection for bilateral 
hearing loss and tinnitus based on all of 
the evidence of record and all governing 
legal authority.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period in which to respond, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


